Citation Nr: 0335646	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to June 25, 1992, 
for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  By this action, service 
connection was granted for PTSD and a 10 percent rating was 
assigned from June 25, 1992.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.

In this case, the Board recognizes that in the appellant's 
substantive appeal (VA Form 9), dated in March 2002, the 
appellant maintained that he should have been awarded a 100 
percent disability rating for his service-connected PTSD, 
effective from September 1, 1992, which, according to the 
appellant, was the date that his former employer found him 
unemployable due to his PTSD.  In this regard, the Board 
notes that, as will be discussed in the REMAND portion of 
this decision, the issue of entitlement to an initial 
evaluation in excess of 10 percent for PTSD will be remanded 
to the RO for additional development.  After the requested 
development has been completed, if the rating sought by the 
veteran is not granted by the RO, the case will be returned 
to the Board for appellate review.  At that time, the Board 
will consider the rating(s) to be assigned since the award of 
service connection in June 1992 - a practice known as 
"staged" ratings.  See Fenderson, supra.  Thus, the 
appellant's contention that he should be awarded a 100 
percent disability rating for his service-connected PTSD from 
a certain date will be addressed at that time.  


FINDING OF FACT

The appellant was discharged from active service in April 
1972; a claim of entitlement to service connection for PTSD 
was not received prior to June 25, 1992.  


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD 
prior to June 25, 1992, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, the appellant contends that he is 
entitled to an effective date prior to June 25, 1992, for the 
grant of service connection for PTSD.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400(b)(2)(i) (2003).  An effective date for an 
award based on an original claim for VA benefits "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  A 
claim, whether "formal"" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2003).  Moreover, 
the Court has explicitly stated that the "mere presence" of 
a diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

A review of the appellant's claims folder reveals that the 
appellant submitted his first claim for VA disability 
compensation in April 1972.  At that time, he sought 
entitlement to service connection for the residuals of a 
broken right wrist, and "any and all other conditions of 
record in service medical records."  In this regard, the 
Board notes that the appellant's service medical records are 
negative for any complaints or findings of a psychiatric 
disability, to include PTSD.  

By a July 1972 rating action, the RO granted the appellant's 
claim for service connection for the residuals of a right 
wrist fracture.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
and received by the RO in March 1991, the appellant requested 
that the RO consider the form as a "request for an 
evaluation and examination" of his health problems and 
disabilities which were service connected due to the spraying 
of Agent Orange in Vietnam.  The RO subsequently issued a 
letter to the appellant, dated in May 1991, and requested 
that the appellant furnish the specific disabilities that 
were caused due to the spraying of Agent Orange.  The RO 
noted that Agent Orange was not a disability.  

On June 26, 1991, the RO received a letter from the Veteran's 
Assistance Commission of Macon County.  In the letter, it was 
noted that they were submitting a Statement in Support of 
Claim (VA Form 21-4138) on behalf of the appellant.  However, 
the Board notes that the evidence of record does not include 
the Statement in Support of Claim (VA Form 21-4138) that the 
appellant's representative referred to in the June 1991 
letter.  

In June 1992, the RO received a Statement in Support of Claim 
(VA Form 21-4138) from the appellant.  In the statement, the 
appellant indicated that he would like to be re-evaluated for 
his service-connected disability.  The appellant noted that 
he had been "suffering," and had been awarded social 
security disability which was "connected to Agent Orange."  
The RO subsequently issued a letter to the appellant, dated 
June 12, 1992, and noted that they were scheduling him for a 
re-examination for his previously established service-
connected disability, which was a right wrist fracture.  The 
RO also stated that if the appellant wanted consideration of 
service connection for another disability related to Agent 
Orange exposure, he had to first specifically identify such 
disability.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
on June 22, 1992, and received by the RO on June 25, 1992, 
the appellant reported that he was suffering from PTSD which 
was caused by Agent Orange.  The appellant also noted that he 
was being treated at the Danville VA Medical Center (VAMC).  

In April 1993, the RO received outpatient treatment records 
from the Danville VAMC, dated from June 1973 to September 
1992.  The records were negative for any complaints or 
findings of PTSD.  The records show that beginning in June 
1992, the appellant received treatment for psychiatric 
disabilities other than PTSD, to include bipolar disorder.  

In a Statement in Support of Claim (VA Form 21-4138), 
received by the RO in May 1993, the appellant indicated that 
on June 22, 1992, he had sent a request to be examined for 
PTSD.  The appellant noted that he had never been scheduled 
for an examination.  He also stated the he had been in the 
psychiatric wards at Saint Mary's Hospital, Decatur Memorial 
Hospital, and Adolph Meyers Hospital.  

A private medical statement from D.W.S., M.D., dated in 
October 1993, shows that at that time, Dr. S. diagnosed the 
appellant with the following: (1) PTSD, (2) depression, and 
(3) panic attacks.  

In February 1994, the appellant underwent a VA PTSD 
examination.  At that time, following mental status 
evaluation, the examiner stated that a PTSD diagnosis could 
not be made at that time because it could not be supported by 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-III-R) criteria.

In July 1994, the RO received a Discharge Summary Sheet from 
the Decatur Memorial Hospital which showed that the appellant 
was hospitalized for approximately nine days in February 
1992.  Upon his discharge, he was diagnosed with the 
following:  (Axis I) bipolar disorder, manic, (Axis II) 
possible passive/aggressive personality, and (Axis III) 
probable old Horner's syndrome.  

In July 1994, the RO received a Discharge Summary from St. 
Mary's Hospital which showed that the appellant was 
hospitalized from May to June 1991.  Upon his discharge, he 
was diagnosed with bipolar disorder, manic, with psychotic 
features.  

In September and December 1994 rating decisions, the RO 
denied the appellant's claim for service connection for PTSD.  
The appellant subsequently filed a timely appeal.  

A private medical statement from R.T.E., Ph.D., and S.R.W., 
Psy.D., dated in February 1996, shows that at that time, Drs. 
E. and W. noted that the appellant was receiving treatment 
for PTSD.  

By an August 1997 decision, the Board remanded the 
appellant's claim for service connection for PTSD for 
additional development.  Following the decision, the RO 
received VA and private medical treatment records and 
statements showing  continued treatment for the appellant's 
PTSD.  In addition, by an Administrative Decision, dated in 
November 2000, the RO concluded that sufficient documentation 
existed, or had been added to the claims file, to provide 
verification of the appellant's participation in, or witness 
to, a stressful event.  Thus, by a December 2000 decision, 
the RO granted the appellant's claim for service connection 
for PTSD, effective from June 25, 1992.  

Following a review of the record, the Board is compelled to 
conclude that entitlement to an effective date prior to June 
25, 1992, for the grant of service connection for PTSD, is 
not warranted.  In this regard, the Board notes that there is 
no evidence of record that can be construed as a claim 
(either formal or informal) for service connection for PTSD 
prior to the claim received June 25, 1992.  Furthermore, 
there is no evidence of a claim for PTSD filed within one 
year of the appellant's discharge from service.  

In this case, the Board recognizes that in briefs submitted 
by the DAV in April 2002 and November 2003, the DAV 
contended, in essence, that the effective date of the award 
of service connection for PTSD should go back to April 1991, 
when the RO received an application from the appellant for 
benefits.  In this regard, the Board notes that in a 
Statement in Support of Claim (VA Form 21-4138), dated and 
received by the RO in March 1991 (and also date stamped as 
received by the RO in April 1991), it appears that the 
appellant was raising the issue of entitlement to service 
connection for disabilities which were due to the spraying of 
Agent Orange.  However, the Board notes that at that time, 
the appellant did not specifically request service connection 
for PTSD.  As previously stated, an informal claim is any 
communication indicating an intent to apply for one or more 
benefits, and must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2003).  Moreover, the RO subsequently issued a 
letter to the appellant, dated in May 1991, and requested 
that he identify a specific disability that was caused due to 
the spraying of Agent Orange.  After the appellant apparently 
again requested service connection for disabilities secondary 
to Agent Orange exposure in June 1992, the RO again issued a 
letter to the appellant, dated on June 12, 1992, and 
indicated that if the appellant wanted consideration of 
service connection for a disability related to Agent Orange 
exposure, then he had to first identify such disability by 
giving them its name.  The appellant then submitted an 
informal claim for PTSD, received by the RO on June 25, 1992.  

The Board recognizes that the evidence of record does not 
include the Statement in Support of Claim (VA Form 21-4138) 
that the appellant's representative referred to in a June 
1991 letter.  However, neither the appellant nor his 
representative have alleged that such form is pertinent to 
the appellant's claim for an effective date prior to June 25, 
1992, for the grant of service connection for PTSD.  In 
addition, there is no evidence of record to suggest that the 
appellant had specifically filed a claim (formal or informal) 
for PTSD prior to June 25, 1992.  In this regard, the Board 
notes that the appellant himself referred to his informal 
claim for PTSD in a May 1993 Statement in Support of Claim 
(VA Form 21-4138), where he noted that on June 22, 1992, he 
had sent a request to be examined for PTSD.  The Board notes 
that the Statement in Support of Claim (VA Form 21-4138) that 
the RO received from the appellant on June 25, 1992, was 
dated on June 22, 1992.  Therefore, in light of the above, 
because no claim for service connection for PTSD was received 
prior to June 25, 1992, applicable law provides that the 
effective date of the grant of service connection for that 
disability cannot be earlier than June 25, 1992.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a result, the 
claim for entitlement to an earlier effective date must be 
denied.  

The Board also notes that regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2003)), are applicable to the appellant's claim.  
VAOPGCPREC 7-03; 38 C.F.R. § 3.159 (2003).  After review of 
the record, the Board concludes that VA's duties under both 
the new regulations have been fulfilled.

The record reflects that the appellant was provided in 
January 2001 with notice of the December 2000 rating decision 
that granted service connection for PTSD.  He was notified of 
the effective date of the grant of benefits in that notice.  
In response to his notice of disagreement with the effective 
date assigned for the grant of service connection for PTSD, 
the appellant was provided with a statement of the case (SOC) 
in February 2002 that notified him of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The appellant thereafter 
perfected his appeal of the issue in March 2002.   

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in a July 
2001 letter from the RO to the appellant.  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Moreover, the Board also 
finds that the discussions in the rating decision, the 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2003).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In reviewing the requirements regarding notice found at 38 
C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the appellant has 
been provided notice regarding the type of evidence needed to 
establish an earlier effective date for service connection.  
He has been provided assistance in obtaining the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 C.F.R. § 3.159(b).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c)-(e) (2003).  The regulation sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the appellant.  The record is replete with copies of VA 
treatment records obtained by the RO.  There are also private 
treatment records submitted by the appellant.  The appellant 
elected to not request a hearing at the time he submitted his 
substantive appeal in March 2002 and did not amend that 
stance at any subsequent time.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing his claim.  The Board 
recognizes that although the evidence of record does not 
include the Statement in Support of Claim (VA Form 21-4138) 
that the appellant's representative referred to in a June 
1991 letter, the Board nevertheless notes that neither the 
appellant nor his representative have alleged that such form 
is pertinent to the appellant's claim for an effective date 
prior to June 25, 1992, for the grant of service connection 
for PTSD.  This seems especially so because it appears that 
entitlement was not shown until after June 1992.  Therefore, 
the Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this regard, the Board 
recognizes that the July 2001 letter requested a response 
within 60 days.  Nevertheless, this letter also informed the 
appellant that he had one year in which to submit evidence 
relative to this claim.  38 U.S.C.A. § 5103(b).  The Board 
notes that more than one year has passed since the letter was 
sent, and as such, the appellant's case was not finally 
decided before the one-year period expired.  Moreover, in the 
instant case, as noted above, the appellant has been advised 
of the evidence needed to substantiate his claim.  Therefore, 
in light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.


ORDER

An effective date prior to June 25, 1992, for the grant of 
service connection for PTSD is denied.  


REMAND

In the instant case, the appellant contends that his current 
rating is not high enough to compensate him for the 
disability caused by his PTSD.  Specifically, the appellant 
maintains that he is unemployable due to his service-
connected PTSD.  

As previously stated, in 1991 and 1992, the appellant was 
hospitalized for his diagnosed bipolar disorder.  In 
addition, a Psychiatric Report, dated in August 1993, shows 
that at that time, the appellant underwent a mental status 
evaluation, which was conducted by P.E.B., M.D., in order to 
determine whether he was suffering from any psychiatric 
disorder that would render him permanently and totally 
disabled.  According to the report, the examination was 
initiated by the appellant's employer at that time, 
Bridgestone/Firestone.  Following the mental status 
evaluation, Dr. B. diagnosed the appellant with 
schizoaffective psychosis.  Dr. B. noted that the appellant 
also had a history of alcoholism and PTSD.  He further 
indicated that the appellant was disabled psychiatrically, 
and that he could not function in a competitive work 
situation.  According to Dr. B., the appellant's 
schizoaffective psychosis rendered him incapable of 
functioning in his work position.  

A private medical statement from Drs. S.R.W. and R.T.E., 
dated in February 1996, shows that Drs. W. and E. stated that 
the appellant was being seen for combat-related PTSD and 
associated depression.  According to Drs. W. and E., the 
appellant's disorder was chronic, and the symptomatic pattern 
was moderate to severe.  Drs. W. and E. indicated that both 
the appellant's social and occupational functioning had been 
severely compromised, and his attention and concentration 
skills, and memory functioning were impaired.  Drs. W. and E. 
further stated that although the appellant had a history of 
employment, his symptoms had intensified and his coping 
abilities had been compromised to the extent that he was no 
longer able to obtain or retain employment.  

A Discharge Summary from the Danville VAMC shows that the 
appellant was hospitalized for 10 days in April 1998.  Upon 
his discharge, he was diagnosed with the following:  (Axis I) 
(1) PTSD (2) passive/aggressive personality disorder traits, 
(Axis IV) problems with primary support group, and (Axis V) 
Global Assessment of Functioning (GAF) score of 50, with his 
best score "about 65."  

In November 1998, the RO received records from the Social 
Security Administration (SSA).  The SSA records include a 
Disability Determination and Transmittal Report from the SSA, 
which shows that the appellant was awarded Social Security 
disability benefits, effective from January 31, 1992, due to 
primary diagnosis of schizo-affective disorder and secondary 
diagnosis of paranoid personality.  The SSA records include a 
Discharge Summary from Savanna's Hospital which shows that 
the appellant was hospitalized for 12 days in December 1996.  
Upon his discharge, he was diagnosed with the following:  
(Axis I) schizoaffective disorder, in acute exacerbation, 
(Axis IV) moderate to severe, and (Axis V) GAF score of 5 
upon admission; GAF score of 60-65 upon discharge.  The 
records also include a Discharge Summary from Circles of Care 
which reflect that the appellant was hospitalized for eight 
days in January 1997.  Upon his discharge, he was diagnosed 
with the following:  (Axis I) bipolar disorder, mixed manic 
episode, and (Axis V) GAF score of 50.  

A Discharge Summary from the Danville VAMC shows that the 
appellant was hospitalized for eight days in March 1999.  
Upon his discharge, he was diagnosed with the following:  
(Axis I) (1) bipolar affective disorder, (2) PTSD, (3) 
nicotine abuse, (4) passive-aggressive personality disorder 
traits, (5) hypothyroidism, (6) hypertension, (7) 
hypercholesterolemia, (Axis IV) poor social support, and 
(Axis V) GAF score of 50; best GAF score in past year 65.  

In June 1999, the appellant underwent a VA examination.  At 
that time, the examining physician noted that a review of the 
claims file revealed that the appellant had a combined 
disturbance of thought and mood, described in the past either 
as bipolar disorder, with psychotic features, or schizo-
affective disorder.  Upon mental status evaluation, the 
appellant was alert, well oriented, relevant, and coherent.  
The examiner noted that in the past, the appellant was 
delusional and experienced hallucinations, but not at the 
present.  According to the examiner, the appellant 
experienced periods of restlessness, pressured speech, and 
expansive thought process, but was logical and goal-directed 
during the examination.  The appellant had been suicidal and 
violent in the past, but was calm and cooperative at the 
present.  His intellectual functioning and memory for both 
recent and remote events was unimpaired.  The appellant had 
often been plagued by bouts of extreme sleep disturbance, 
irritability, and outbursts of violence.  The diagnoses were 
the following:  (Axis I) (1) bipolar disorder, mixed, with 
psychotic features in the past, (2) PTSD, (3) alcohol in 
sustained remission, (Axis IV) witnessing an event that 
involved the threat of death to the appellant and other 
members of the 557th Maintenance Company; marital problems, 
and (Axis V) GAF score of 55.  The examiner stated that in 
regard to his opinion on the relationship between the 
appellant's PTSD and his other psychiatric disorders 
diagnosed in the past, it was his opinion that the 
appellant's GAF score was rated as 55 when applied to the 
combined influences of all the diagnoses, and that a GAF 
score of 75 was given if applied to the PTSD alone.  

A private medical statement from W.W.P., M.S.W., dated in 
September 1999, shows that at that time, Mr. P. stated that 
he had been treating the appellant since 1991.  Mr. P. 
indicated that the appellant suffered from PTSD, and that his 
current GAF score was 45.  It was Mr. P.'s opinion that the 
appellant was permanently unemployable.  According to Mr. P., 
the symptoms of the appellant's PTSD included hypervigilance, 
periods of severe paranoia, periods of severe depression and 
anxiety, and persistent sleep disturbances involving 
nightmare activity related to his experiences in Vietnam.  

In February 2001, the RO received a private medical statement 
from D.W.S., M.D., dated in October 1993.  The October 1993 
statement shows that at that time, Dr. S. indicated that the 
appellant continued to suffer from severe PTSD, with 
accompanying depression and high anxiety.  According to Dr. 
S., those conditions made it unsafe for the appellant to 
handle dangerous machinery or equipment.  Dr. S. reported 
that those conditions also produced serious short-term memory 
problems.  

Private medical statements from C.V.K., M.D. and Mr. W.W.P., 
dated in January and August 2001, show that the appellant was 
receiving continued treatment for his PTSD.  In the 
statements, Dr. K. and Mr. P. opined that the appellant was 
unemployable due to his PTSD.  According to the statements, 
the appellant's GAF score was 40.  

In the instant case, the Board recognizes that the evidence 
of record includes private medical statements which show that 
the appellant is indeed unemployable due to his service-
connected PTSD.  However, the evidence of record also 
strongly suggests that the appellant has a number of other 
psychiatric disabilities, including bipolar disorder and 
schizo-affective disorder, which adversely affect his 
occupational and social functioning, and it is unclear the 
degree of impairment due solely to his service-connected 
PTSD.  Thus, in view of the appellant's assertion with 
respect to the impact of his PTSD on his employability, the 
Board believes that the level of disability attributable to 
the service-connected PTSD is best evaluated only after 
another detailed VA psychiatric examination.  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22, 2003)-
-the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
notice under 38 U.S.C.A. § 5103(a) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice 
under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO must review the claims folder 
and ensure that all notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the time period for response.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, please make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination by a panel of two 
psychiatrists, to determine the current 
severity of the appellant's service-
connected PTSD.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiners prior to the examination.  
Psychological testing should also be 
conducted with a view toward determining 
the severity of PTSD vice other 
psychiatric disability.  The examiners 
are specifically requested to review the 
appellant's previous VA psychiatric 
examination, conducted in June 1999, and 
the private medical statements from Dr. 
C.V.K., M.D., and Mr. W.W.P., dated in 
January and August 2001, which show that 
according to Dr. K. and Mr. P., the 
appellant was unemployable due to his 
PTSD.  

The examiners should review the entire 
claims folder and provide an opinion as 
to all symptoms attributable to the 
appellant's service-connected PTSD, and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2003) (General Rating Formula 
for Mental Disorders).  Thereafter, the 
examiners should state whether it is 
possible to distinguish between adverse 
symptomatology caused by the appellant's 
service-connected PTSD and any non-
service-connected psychiatric 
disabilities, including bipolar disorder 
and schizo-affective disorder.  If this 
is not possible, such a finding should be 
affirmatively stated and explained.  
Subsequently, the examiners should 
provide a consensus opinion as to the 
combined effect of all manifestations of 
the appellant's service-connected PTSD 
(as opposed to his non-service-connected 
psychiatric disabilities) on his social 
and industrial adaptability.  The 
examiners should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
Global Assessment of Functioning scale.  
It is imperative that the examiners 
include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  For the examiners' convenience, 
the criteria are as follows:

General Rating Formula For Mental 
Disorders:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.  70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  
30%

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  
10%

A mental condition has been formally 
diagnosed, but symptoms are not 
severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.  0%

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the regulations implementing the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiners for 
corrective action.  

5.  Then, the RO should review and re-
adjudicate the issue on appeal.  The 
appropriateness of staged ratings should 
be considered.  If any such action does 
not resolve the claim, the RO should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



